DETAILED ACTION
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Independent claim 1 now recites a method that requires the collection of nine measurement values related to different layers and under different light sources, and also measurement of specular and diffuse replaced light. The recitation of an analyzer overcomes the examiner’s 101 rejections. Although the prior art generally describes concepts related to the control and design of a solar panel’s aesthetic appearance, the prior art references do not expressly suggest the claimed steps in sufficient detail. The examiner is now persuaded that the prior art references, taken together for all that they teach, do not provide adequate direction or suggestion that would lead a skilled artisans to arrive at the claimed method that requires measurement of the numerous optical properties under various light conditions.
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721